NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LUCIANA TELLO-SANCHEZ;                           No. 13-71756
ESTEBAN REYES-FLORES,
                                                 Agency Nos. A088-737-890
               Petitioners,                                  A088-737-891

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Luciana Tello-Sanchez and Esteban Reyes-Flores, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for withholding of removal and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s finding that petitioners failed to

establish that they suffered harm or have a fear of future harm on account of a

protected ground, as opposed to a personal dispute over land. See Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

Because the record supports the BIA’s finding that, even assuming indigenous

landowners are a particular social group, petitioners failed to establish a nexus

between the harm they experienced and their membership in that group, remand in

light of Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013) and Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), is unnecessary. We lack

jurisdiction to consider petitioners’ unexhausted claim that Tello-Sanchez is a

member of a particular social group consisting of police informants. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). In the absence of a nexus to a

protected ground, petitioners’ withholding of removal claims fail.




                                           2                                   13-71756
      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because petitioners failed to establish a likelihood of torture if they return to

Mexico. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006). Because

petitioners have not shown a likelihood of torture, we reject petitioners’ request to

remand in light of Madrigal v. Holder, 716 F.3d 499 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                       13-71756